DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-24 are pending.
Claims 2 and 3 are cancelled.
Claims 15-23 are withdrawn from consideration. 

Response to Arguments
First, Applicant argues that new drawings are not required because the slots at issue are depicted in Figs. 9A and 10B.   See Remarks at 7-8.  Specifically, Applicant writes, “Applicant respectfully submits that the slots 802a,b shown in FIG. 9A and the second slot 802b shown in isometric view in FIG. 10B, along with the detailed description of such features provided in Applicant's Specification, are sufficient for those skilled in the art to understand what is being patented.  See Remarks at 8.
Applicant’s first argument has been fully considered but it is not persuasive. 
The term slot is defined as “a narrow opening or groove.”1  The alleged slots 802a,b shown in FIG. 9A and the second slot 802b shown in isometric view in FIG. 10B do not appear as slots.  For example, 802a,b shown in FIG. 9A point what appears as a shaft.  The figures are reproduced below.


    PNG
    media_image1.png
    860
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    588
    media_image2.png
    Greyscale


Second, Applicant argues that “Nothing in Shelton FIG. 6 depicts a shaft extending from any structure to be received within an aperture of another structure (e.g., the distal housing 2420). Reference numeral(s) 2550 appear to be pointing to bearings of some sort in Shelton FIG. 6, but no pivot shaft is perceivable at this location. As such, Shelton does not disclose each and every limitation of this claim.”  See Remarks at 9.
Applicant’s second argument has been fully considered but it is not persuasive.  What is critical to appreciate is that the basic structure taught by Shelton, like that of the instant invention, comprises of a distal end that is pivoted by two extending arms which move the two sides of the distal end.  The pivot point in the structure taught by Shelton is 2550, Figs. 8-14.   The shaft at issue is depicted in Fig. 8, for example.  The shaft(s) connects the various components and transmit mechanical forces.  Whether the shaft(s) is a bearing or a bar or a rivet or some mechanical connector is immaterial.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second slot” (as recited in claims 8 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 20190183491 A1, June 20, 2019) (hereinafter “Shelton”).
Regarding claim 1, as discussed above (Response to Arguments incorporated by reference herein), Shelton teaches a surgical tool, comprising: a drive housing (e.g., 2302); a shaft (2410) that extends from the drive housing; a wrist (2350) arranged at an end of the shaft and including: a base (comprising 2350, 2550, Figs. 12-14) providing a pivot shaft (2550) that extends therefrom; an articulation member (comprising 2420, 2135, 2137, Figs. 12-14) defining an aperture that receives the pivot shaft, the articulation member being rotatable about an articulation axis extending through the pivot shaft; and a linkage assembly (Fig. 6) actuatable to articulate the wrist in a plane and including: a first drive member (2510) extending within the shaft from the drive housing and being operatively connected to the wrist at the articulation arm; and a second drive member (2530) extending within the shaft from the drive housing and being operatively connected to the wrist at the articulation arm, wherein actuation of the first and second drive members in opposite axial directions within the shaft causes the articulation member to rotate about the articulation axis and thereby articulate the wrist in the plane.   See, e.g., Figs. 6, 11, 31 and associated text (e.g., [0131]).
Note that Shelton teaches a surgical tool, wherein the base includes a pivot shaft (along “PA,” 2550, Figs. 12-14) that is disposed within an aperture of the articulation member, the pivot shaft defining an articulation axis about which the articulation member rotates. 
Regarding claims 4-6, Shelton teaches a surgical tool, wherein the first drive member is coupled to a first drive pin (2130, Fig. 12) of the articulation member and the second drive member is coupled to a second drive pin (2132, Fig. 12) of the articulation member (as recited in claim 4); wherein the linkage assembly further includes a distal link (e.g., 2520, 2540) that couples distal ends of the first and second drive members at the wrist (as recited in claim 5); wherein the first drive pin (2130) of the articulation member is disposed within a first aperture of the distal link and the second drive pin (2132) of the articulation member is disposed within a second aperture of the distal link (as recited in claim 6).
Regarding claims 7-9, Shelton teaches a surgical tool, wherein the base is connected to an inner grounding shaft (e.g., comprising 3220, 3320, 3330, Fig. 25) that extends proximally within the shaft (as recited in claim 7); wherein the first and second drive members are arranged within a first and second slot (e.g., 3322, 3332, Figs. 25, 26), respectively, defined on opposing sides of the inner grounding shaft member (as depicted in Fig. 25) (as recited in claim 8); wherein at least a portion of the first and second slots are defined between an upper surface of the inner grounding member and a lower surface of the base (as depicted in Figs. 25, 26)  (as recited in claim 9).
Regarding claims 10 and 11, Shelton teaches a surgical tool, further comprising: a first drive shaft rotatably mounted within the drive housing and operatively coupled to the first drive member such that rotation of the first drive shaft causes axial movement of the first drive member; and a second drive shaft rotatably mounted within the drive housing and operatively coupled to the second drive member such that rotation of the second drive shaft causes axial movement of the second drive member (as recited in claim 10); wherein the first drive shaft is operatively coupled to the first drive member via a first gear arrangement having a gear ratio greater than or less than 1:1, and the second drive shaft is operatively coupled to the second drive member via a second gear arrangement having a gear ratio greater than or less than 1:1 member (as recited in claim 11).  See, e.g., [0433] (“In other arrangements, the right and left articulation stroke lengths are not equal. In still other arrangements, the right articulation driver 2510 is axially moved by a dedicated right articulation motor and the left articulation driver 2530 is axially moved by a dedicated left articulation motor.”).
Regarding claims 12-14 and 24, Shelton teaches a surgical tool, further comprising a first articulation yoke arranged around the inner grounding shaft and operatively coupled to a proximal end of the first drive member and a second articulation yoke arranged around the inner grounding shaft and operatively coupled to a proximal end of the second drive member (e.g., 8150, 9150, Figs. 38 39, 51 and associated text), wherein axial translation of the first and second articulation yokes causes axial translation of the first and second drive members, respectively (as recited in claim 12); wherein the first and second articulation yokes are arranged around the inner grounding shaft such that they rotate with the inner grounding shaft (as recited in claim 13); wherein the first drive shaft is operatively coupled to the first drive member via a first drive rack having a first yoke engageable (e.g., 10160, 10170), with a first articulation yoke operatively coupled to a proximal end of the first drive member, and wherein the second drive shaft is operatively coupled to the second drive member via a second drive rack having a second yoke (e.g., 10160, 10170) engageable with a second articulation yoke operatively coupled to a proximal end of the second drive member (as recited in claim 14); wherein the distal link defines an interior pivot surface engageable with the base, and the distal link pivots against the interior pivot surface as the articulation member rotates about the articulation axis (as recited in claim 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1 and 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton.  If the 2550 of Shelton is not construed as a “shaft,” then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Shelton such that the 2550 is a “shaft” in order to improve the overall strength of the structure.  The reasoning concerning the other elements recited in the claims remains the same, as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



    
        
            
    

    
        1 See https://www.merriam-webster.com/dictionary/slot